DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water retaining material (disposed in the hollow area- claim 11) and body section openings (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 14 objected to because of the following informalities:  line 1 recites “water deliver member.”  This should be –water delivery member--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The combination of method and apparatus in a claim combines statutory subject matter and is therefore neither an "apparatus" nor a "method." Note that the final paragraph recites a method step: “wherein water is metered…”  This should be rephrased as –configured to meter water—or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 18 and 20 (and therefor all claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 12 and 20, the valve element is not explained.  The figures depict valve 16 as a plug, and nothing in the disclosure explains how this valve member is able to meter water into the interior of the inner shell.
Regarding claim 18, the disclosure does not explain how the device can function with openings formed in the body of the inner shell.  That is, if water can simply pass through the inner shell, what is the function of the valve?  How would a valve meter water when it is openly bypassed altogether?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 13 recite the limitation "the valve member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, this will be interpreted as “the valve element.”
Claims 4 and 14 recite the limitation "the water delivery member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this action, this will be interpreted as “the water delivery device.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 9 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai US 6,363,658 (hereafter Lai 658).
Regarding claim 1, Lai 658 discloses a self-watering planter, comprising: 
an outer shell 10 defined by a bottom surface, a body section and a top opening providing access to an interior; 
an inner shell 20 defined by a bottom surface, a body section and a top opening providing access to an interior, the inner shell being sized to be smaller than the interior of the outer shell; 
the inner shell further comprising a water delivery device 210, 50-52  having a valve element 50, 51 
wherein the inner shell is disposed within the interior of the outer shell such that a hollow area H1 is formed between the outer surface of the inner shell and the inner surface of the outer shell for retaining water; 
wherein an opening 23 is formed through a rim of the planter to provide access to the hollow area for water to be received; 
wherein water can be metered into the interior of the inner shell by the valve element.
[AltContent: arrow][AltContent: textbox (Pedestals)]
    PNG
    media_image1.png
    799
    546
    media_image1.png
    Greyscale

Figure 1- Lai 658 Figure 1
Regarding claim 2, Lai 658 discloses the invention as claimed as detailed above with respect to claim 1.  Lai 658 also discloses that the inner shell 20 further includes one or more pedestals extending downwardly from the bottom surface of the inner shell, 10 to space the inner shell from the outer shell to create the hollow area for water. 
Regarding claim 4, Lai 658 discloses the invention as claimed as detailed above with respect to claim 2.  Lai 658 also discloses that the water delivery device has a length that is shorter than a length of the pedestals (measured from a point above) such that a lower end of the water delivery device is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell.
Regarding claim 5, Lai 658 discloses the invention as claimed as detailed above with respect to claim 1.  Lai 658 also discloses an overflow element 11 partially defined by a portion of the outer shell 10.
Regarding claim 9, Lai 658 discloses the invention as claimed as detailed above with respect to claim 1.  Lai 658 also discloses that the rim 22 is defined by an outwardly extending flange disposed around the upper end of the inner shell and the opening 23 that provides access to the hollow area is formed in the flange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658).
Regarding claim 10, Lai 658 discloses the invention as claimed as detailed above with respect to claim 9.  Lai 658 also teaches that the flange 22 includes a downwardly 10.  Lai 658 does not teach that the mounting edge is on the inside surface of the outer shell, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the outer shell and rim in order to provide the desired connection or outward appearance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 6-8, 12, 15, 16, 19 and 20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) alone, or alternatively in view of Hsien US 2003/0079403.
Regarding claims 6 and 12, Lai 658 discloses the invention as claimed as detailed above with respect to claim 5.  Lai 658 also teaches that the overflow element 11 further comprises a wall member extending upwardly from a bottom surface of the outer shell 10 and a stopper element (the sloped sides), wherein the stopper element has an opening therethrough.  Lai 658 does not teach that the stopper element extends inwardly from an outer circumference of the wall member to define a positioning shoulder, however it would have been an obvious matter of design choice to make the different portions of the overflow element stepped or of whatever form or shape was desired or expedient in order to better orient or support the components. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Alternatively, Hsien teaches a plant growth chamber in which a nesting element comprises a wall member extending upwardly from a bottom surface and a stopper element extending inwardly from an outer circumference of the wall member to define a positioning shoulder.  It would have been obvious to one of ordinary skill in the art at the 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Stopper Elements)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wall Members)]
    PNG
    media_image2.png
    627
    438
    media_image2.png
    Greyscale

Figure 2- Hsien Figure 4
Note that as modified, the opening would be in the stopper.
Regarding claims 7, 8 and 19, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claims 6 and 12.  Lai 658 also teaches that the inner shell includes a bottom opening in the bottom surface of the inner shell 20
Regarding claim 15, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claim 12.  Lai 658 also teaches that the rim 22 is defined by an outwardly extending flange disposed around the upper end of the inner shell and the opening 23 that provides access to the hollow area is formed in the flange.
Regarding claim 16, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claim 5.  Lai 658 also teaches that the flange 22 includes a downwardly extending mount element, the mount element engaging a mounting edge formed on an outside surface of the outer shell 10.  Lai 658 does not teach that the mounting edge is on the inside surface of the outer shell, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the outer shell and rim in order to provide the desired connection or outward appearance, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 20, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claims 1 and 5-8.
Claims 3, 4, 13 and 14 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) alone, or alternatively in view of Hsien US 2003/0079403 and further in view of Lai US 6,672,007 (hereafter Lai 007).
Regarding claims 3 and 13, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claims 2 and 12.  Lai 658 also teaches that the water delivery device 210, 50-52 comprises a substantially closed lower end that further includes a valve opening 210 onto which the valve element 50, 51 is disposed, but does not teach that the water delivery device extends downwardly from the bottom surface of the inner shell and is defined by an open upper end. Lai 007 teaches a self-watering planter comprising an outer shell 36 and an inner shell 30, the 20, wherein the water delivery device extends downwardly from the bottom surface 31 of the inner shell and is defined by an open upper end and a substantially closed lower end that further includes a valve opening 35 onto which a valve member 22, 23 is disposed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water delivery device of Lai 658 by recessing it into the bottom surface of the inner shell as taught by Lai 007 in order to isolate the valve, obtain the desired form factor or ease manufacturing and maintenance.

    PNG
    media_image3.png
    460
    400
    media_image3.png
    Greyscale

Figure 3- Lai 007 Figure 6
Lai 658 does not teach that the valve element is disposed into the valve opening, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the engagement of the valve element and opening in order to provide the desired connection or ease manufacturing, since it has been held In re Einstein, 8 USPQ 167.
Regarding claims 4 and 14, Lai 658 and Lai 007, together or also in view of Hsien teaches the invention as claimed as detailed above with respect to claims 2 and 13.  As taught, the water delivery device has a length that is shorter than a length of the pedestals such that a lower end of the water delivery member is spaced above the bottom surface of the outer shell when the inner shell is disposed within the interior of the outer shell, as it would have to in order to function.
Claims 11 and 17 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) alone, or alternatively in view of Hsien US 2003/0079403 and further in view of Wright US 2005/0252080.
Regarding claims 11 and 17, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claims 1 and 12.  Lai 658 does not teach water retaining material disposed in the hollow area.  Wright teaches a self-watering planter which comprises an inner shell 710 disposed within the interior of an outer shell 736 such that a hollow area is formed between the outer surface of the inner shell and the inner surface of the outer shell for retaining water, with water retaining material 730 disposed in the hollow area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow area of Lai 658 by filling it with water retaining material as taught by Wright in order to slow the flow of water, reduce evaporation or prevent sloshing in the tank.
Claim 18 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Lai US 6,363,658 (hereafter Lai 658) alone, or alternatively in view of Hsien US 2003/0079403 and further in view of Flasch US 5,852,896.
[AltContent: textbox (Figure 4- Flasch Figure 1)]
    PNG
    media_image4.png
    423
    344
    media_image4.png
    Greyscale
Regarding claim 18, Lai 658 alone or in view of Hsien teaches the invention as claimed as detailed above with respect to claim 17.  Lai 658 does not teach openings formed through the body section of the inner shell.  Flasch teaches a self-watering planter which comprises an inner shell 12 disposed within the interior of an outer shell 28 such that a hollow area 34 is formed between the outer surface of the inner shell and the inner surface of the outer shell for retaining water, with openings 16 formed through the body section of the inner shell.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner shell of Lai 658 with holes as taught by Flasch in order to increase water flow to the inner shell.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC BURGESS whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3647